DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 2/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/243,580 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kah (US 2014/0339334) figure 13 in view of Porter (US 2009/0108099) and Kah (US 2014/0339334) figure 6.
Regarding claim 1, Kah figure 13 discloses a deflector for an irrigation nozzle comprising: 
an underside surface including a plurality of flutes (228) contoured to cause rotation of the deflector about a central axis when fluid impacts the underside surface (The limitation is interpreted as a recitation of intended use, and is therefore afforded limited patentable weight; The flutes perform the claimed function) and to redirect the 
at least one of the plurality of flutes (228) comprising:
an inlet (Examiner’s Annotated Figure 1)
an arcuate inner portion with a predetermined radius of curvature (r) extending from an inlet end (Figure 14, Each of the flutes include a radius of curvature that begins at the inlet portion of the flutes), and the arcuate portion starting at the inlet (Examiner’s Annotated Figure 1)
However, Kah figure 13 fails to disclose the deflector comprising the arcuate inner portion laterally offset from the central axis and defining a predetermined lateral offset distance from the central axis; and a linear outer portion extending to an outlet end and defining a predetermined exit offset distance relative to a parallel radial line drawn outwardly from the central axis.
Porter discloses a deflector that includes flutes (62) laterally offset from a central axis and defining a predetermined lateral offset distance from the central axis (Paragraph 27, lines 9-11 and Figure 14B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kah figure 13 with the disclosures of Porter, providing each of the flutes (Kah figure 13, 228) laterally offset from a central axis and defining a predetermined lateral offset distance from the central axis (Porter, Paragraph 27, lines 9-11 and Figure 14B),in order to provide for a desired coverage, as disclosed by Porter (Paragraph 27, lines 25-36).
Kah figure 6 discloses a deflector comprising a linear outer portion (70) extending to an outlet end and defining a predetermined exit offset distance relative to a parallel radial line drawn outwardly from the central axis (Figure 6).


    PNG
    media_image1.png
    441
    742
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Kah figure 13 in view of Porter and Kah figure 6 discloses the deflector of claim 1, further comprising a bore (Examiner’s Annotated Figure 1) in the underside surface along the central axis (Examiner’s Annotated Figure 1), the bore configured to receive a shaft supporting the deflector (Paragraph 41, Figure 7, The central opening is a bore which receives a shaft supporting the deflector).
Regarding claim 3, Kah discloses the deflector of claim 1, but fails to disclose a deflector wherein the predetermined lateral offset distance is greater than or equal to one half of the predetermined exit offset distance
claim 6 wherein the predetermined lateral offset distance is about 80% of the predetermined exit offset distance	
Porter discloses the general condition of positioning the flutes (and therefore the offset distance) in order to provide for a desired coverage (Paragraph 27, lines 25-36). Kah discloses the general condition of varying the exit offset distance (kick angle) in order to control speed (Paragraph 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the deflector of Kah figure 13 in view of Porter and Kah figure 6 to include the predetermined lateral offset distance being greater than or equal to one half of the predetermined exit offset distance and as to claim 6 wherein the predetermined lateral offset distance is about 80% of the predetermined exit offset distance, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have appreciated that optimization of the deflector of Kah figure 13 in view of Porter and Kah figure 6 to include the predetermined lateral offset distance being greater than or equal to one half of the predetermined exit offset distance and the predetermined lateral offset distance being about 80% of the predetermined exit offset distance would provide for a desired speed control and coverage. 
Regarding claim 4, Kah figure 13 in view of Porter and Kah figure 6 discloses the deflector of claim 1, but fails to disclose a device wherein some flutes of the plurality of flutes are not spaced in an equiangular manner relative to adjacent flutes of the plurality of flutes
claim 6, a first set of flutes having a first length; a second set of flutes having a second length shorter than the first length; wherein the inlet end of each of the second set of flutes is more distant from the central axis than the inlet end of each of the first set of flutes
or as to claim 7, wherein the plurality of flutes are arranged on the deflector such that the flutes are not all evenly spaced from one another
or as to claim 8 a first flute is spaced a first predetermined angular extent from an adjacent second flute; and other flutes are spaced a second predetermined angular extent from adjacent flutes, the first predetermined angular extent being greater than the second predetermined angular extent. 
Porter discloses a device wherein some flutes (62) of a plurality of flutes are not spaced in an equiangular manner relative to adjacent flutes of the plurality of flutes (Paragraph 27, lines 21-25)
and as to claim 5 a first set of flutes having a first length (Examiner’s Annotated Figure 2, Flute B); a second set of flutes (Examiner’s Annotated Figure 2, Flute 1) having a second length shorter than the first length (Figures 13 and 14B); wherein the inlet end of each of the second set of flutes is more distant from the central axis than the inlet end of each of the first set of flutes (Figure 14B)
and as to claim 7, wherein the plurality of flutes are arranged on the deflector such that the flutes are not all evenly spaced from one another (Paragraph 27, lines 21-25 and Examiner’s Annotated Figure 2, Flute A is spaced differently from adjacent flutes, than flute B is spaced from adjacent flutes)
and as to claim 8 a first flute is spaced a first predetermined angular extent from an adjacent second flute; and other flutes are spaced a second predetermined angular extent from adjacent flutes, the first predetermined angular extent being greater than the second predetermined angular extent (Paragraph 27, lines 21-25). 

some flutes (Kah figure 13, 228) of the plurality of flutes to be not spaced in an equiangular manner relative to adjacent flutes of the plurality of flutes (Porter, Paragraph 27, lines 21-25), 
and as to claim 5 a first set of flutes having a first length (Examiner’s Annotated Figure 2, Flute B); a second set of flutes (Examiner’s Annotated Figure 2, Flute 1) having a second length shorter than the first length (Porter, Figures 13 and 14B); wherein the inlet end of each of the second set of flutes is more distant from the central axis than the inlet end of each of the first set of flutes (Porter, Figure 14B), 
and as to claim 7, wherein the plurality of flutes are arranged on the deflector such that the flutes are not all evenly spaced from one another (Porter, Paragraph 27, lines 21-25 and Examiner’s Annotated Figure 2, Flute A is spaced differently from adjacent flutes, than flute B is spaced from adjacent flutes)
and as to claim 8 a first flute being spaced a first predetermined angular extent from an adjacent second flute; and other flutes being spaced a second predetermined angular extent from adjacent flutes, the first predetermined angular extent being greater than the second predetermined angular extent (Porter, Paragraph 27, lines 21-25), in order to provide for a desired coverage of the device, as disclosed by Porter (Paragraph 27, lines 18-28). 

    PNG
    media_image2.png
    315
    454
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 9, Kah figure 13 in view of Porter and Kah figure 6 discloses the deflector of claim 1, further comprising: a plurality of ribs (231) with each rib separating two adjacent flutes (228) from one another (Figure 14), but fails to disclose at least one of the ribs being wider than the other ribs
and as to claim 10, the other ribs being about the same width.
Kah Figure 6 discloses a deflector that includes some ribs being wider than others (Figure 6) and the other ribs being about the same width (Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kah figure 13 in view of Porter and Kah figure 6 with the disclosures of Kah figure 6, providing some of the ribs being wider than others (Figure 6), and as to claim 10 the other ribs being about the same width, as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, specifically distribution of fluid at a desired rate.
Regarding claim 11, Kah figure 13 in view of Porter and Kah figure 6 discloses the deflector of claim 1, wherein each arcuate inner portion of each flute (228) extends in 
Regarding claim 14, Kah figure 13 in view of Porter the deflector of claim 12, further comprising: a plurality of ribs (231) with each rib separating two adjacent flutes (228) from one another (Figure 14), but fails to disclose at least one of the ribs being wider than the other ribs
and as to claim 15, the other ribs being about the same width.
Kah Figure 6 discloses a deflector that includes some ribs being wider than others (Figure 6) and the other ribs being about the same width (Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kah figure 13 in view of Porter with the disclosures of Kah figure 6, providing some of the ribs being wider than others (Figure 6), and as to claim 15 the other ribs being about the same width, as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, specifically distribution of fluid at a desired rate.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kah (US 2014/0339334) figure 13 in view of Porter (US 2009/0108099).
Regarding claim 12, Kah figure 13 discloses a deflector for an irrigation nozzle comprising: 
an underside surface including a plurality of flutes (228) contoured to cause rotation of the deflector about a central axis when fluid impacts the underside surface (The limitation is interpreted as a recitation of intended use, and is therefore afforded limited patentable weight; The flutes perform the claimed function) and to redirect the fluid away from the underside surface in a plurality of streams (The limitation is interpreted as a recitation of intended use, and is therefore afforded limited patentable weight; The flutes perform the claimed function); 

an inlet (Examiner’s Annotated Figure 1)
an arcuate inner portion with a predetermined radius of curvature (r), each arcuate portion of each flute extending in a same direction of curvature and defining the direction of curvature of the flutes (Figure 14, Each of the flutes include a radius of curvature and the curves extend in the same direction to define the direction of curvature for the flutes).
However, Kah figure 13 fails to disclose the deflector comprising the inlet laterally offset from the central axis and defining a predetermined lateral offset distance from the central axis; and at least one flute of the plurality of flutes being not spaced in an equiangular manner relative to other flutes of the plurality of flutes.
Porter discloses a deflector that includes the inlets of flutes (62) laterally offset from a central axis and defining a predetermined lateral offset distance from the central axis (Paragraph 27, lines 9-11 and Figure 14B), and at least one flute of the plurality of flutes being not spaced in an equiangular manner relative to other flutes of the plurality of flutes (Paragraph 27, lines 21-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kah figure 13 with the disclosures of Porter, providing the inlets of flutes (62) laterally offset from a central axis and defining a predetermined lateral offset distance from the central axis (Paragraph 27, lines 9-11 and Figure 14B), and at least one flute of the plurality of flutes being not spaced in an equiangular manner relative to other flutes of the plurality of flutes (Paragraph 27, lines 21-25),in order to provide for a desired coverage, as disclosed by Porter (Paragraph 27, lines 25-36).
Regarding claim 13, Kah figure 13 in view of Porter discloses the deflector of claim 12, but fails to disclose a first flute is spaced a first predetermined angular extent 
Porter discloses a first flute spaced a first predetermined angular extent from an adjacent second flute; and other flutes are spaced a second predetermined angular extent from adjacent flutes, the first predetermined angular extent being greater than the second predetermined angular extent (Paragraph 27, lines 21-25). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kah figure 13 in view of Porter with the disclosures of Porter, providing a first flute being spaced a first predetermined angular extent from an adjacent second flute; and other flutes being spaced a second predetermined angular extent from adjacent flutes, the first predetermined angular extent being greater than the second predetermined angular extent (Porter, Paragraph 27, lines 21-25), in order to provide for a desired coverage of the device, as disclosed by Porter (Paragraph 27, lines 18-28).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752